The election of George Walker, one of the two members returned from the town of Dighton, was controverted by-Joseph Atwood and others, on the ground, that the number of ratable polls in said town did not entitle it to two representatives.3
The petition was accompanied by an affidavit of James Briggs, one of the assessors of Dighton, for the year 1808, from which it appeared, that the number of polls, rated on the tax bills for that year, was two hundred and ninety-eight, and that in the same tax bills, forty-three persons were rated for their estates only, their polls being excused on account of age and infirmity: that the aggregate of these'two numbers, three hundred and forty-one, was considered by the assessors, as including all the male inhabitants of the town of Dighton, that were ratable on the first day of May, 1808, either for their polls or property: and that in his opinion, the number of ratable polls in 1809, differed but little from that of the year preceding.
The petitioners also furnished an affidavit of James Good-ing, 2d., in which he testified, that on the 23d of May, 1809, *75he applied to one of the assessors of said town, who was also an assessor the last year, to certify the number of polls therein, as set down in the last year’s valuation, which the said assessors refused to do; but that upon an inspection thereof, he found the number to be 298.
The committee on elections directed the selectmen of Digh-ton, to furnish the petitioners with a list of the male inhabitants of the said town, who were twenty-one years of age and upwards, which they neglected to do; and, thereupon, the committee, on the evidence above stated, reported, that it did not appear, that the town of Dighton contained a sufficient number of ratable polls to entitle it to send two representatives, and therefore that George Walker, the second member chosen, was not entitled to a seat in the house. The report was agreed to.1

 30 J. H. 38, 63.


 30 J. H. 286.